Title: To George Washington from Tobias Lear, 3 June 1795
From: Lear, Tobias
To: Washington, George


          
            My dear Sir,
            Georgetown [D.C.] June 3d 1795.
          
          I have purchased for you five shares in the Bank of Alexandria and one hundred in the Bank of Columbia, all at par. I wished to have obtained more in the Bank of Alexandria, but could not get them at par. They have risen to 3 per Cent above since I purchased the 5 above mentioned. The directors of the Bank of Columbia having permitted the payment of ten dollars on each share, due on the ⟨1st⟩ inst. to be paid in the paper of other banks, it prevented many from selling a part of their shares under par as they would have been obliged to have done, had the payment been demanded in specie or the notes of this Bank. None therefore have been sold under par since I received your orders to purchase. They are now rising in value—and a dividend of 4 per Cent on the Stock will be made on the first of September to the then holders of Shares.
          I have taken the Shares in both Banks in my name, as I mentioned in my last I should do, and to prevent any accident or inconvenience that might arise from death or otherwise, before you should direct me to place them in your name, I have the honor to enclose a formal certificate of their being your property.
          I have also the honor to enclose your a/c current with me, and with Lear & Company, together with the account of payments and interest for your lots in the City, which I have paid to Colo. Deakins the Treasurer. The balance of your account in my hands will be subject to your order. If you should think proper to vest it in Bank Stock it shall be done at the most

favorable moment that occurs. I did not venture to do it without your further orders, lest you should have devoted a part of the money Recd from Dr Stuart to other purposes.
          My best respects attend Mrs Washington—and I have the honor to be with heartfelt gratitude & pure respect my dear Sir, Your Obliged & affectionate friend
          
            Tobias Lear.
          
        